Citation Nr: 0201961	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  01-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
March 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  In December 2001, the veteran testified from the RO 
at a video conference hearing before the undersigned Member 
of the Board, seated in Washington, D.C.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Upon a VA audiological evaluation conducted in February 
2001, the veteran's hearing acuity was manifested by an 
average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz (Hz) of 39 decibels (dB) in the right ear and 35 dB in 
the left ear, with speech discrimination ability of 100 
percent in the right ear and 100 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), which is codified 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was in effect when the veteran filed his 
current claim for an increased evaluation.  However, 
subsequent to the RO's most recent consideration of the 
veteran's claim, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The implementing regulations pertinent to the issue 
on appeal are liberalizing and are therefore also applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the criteria for a compensable rating for his bilateral 
hearing loss, and of the evidence needed to substantiate his 
claim.  The veteran has also been provided with an 
examination to determine the current degree of severity of 
his disability.  The veteran has not identified, and the 
Board is not aware of, any outstanding evidence which could 
be obtained to substantiate the veteran's claim.  

In sum, the facts pertinent to this claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would only serve to delay resolution of the veteran's appeal 
with no benefit flowing to the veteran.  Accordingly, the 
Board will address the merits of the veteran's claim.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connected for bilateral 
hearing loss in a December 1990 rating decision which also 
determined that the hearing loss was noncompensably 
disabling.  The noncompensable evaluation remained in effect 
when the veteran filed his current claim for an increased 
(compensable) evaluation in January 2001.  In this claim, the 
veteran reported that his hearing had become worse over the 
past few years.  He indicated that he needed to listen to 
music or watch television with the volume turned up very 
high.  The veteran also reported that he had problems hearing 
and understanding what people were saying, and was 
embarrassed by the need to repeatedly ask others to repeat 
themselves.  

In February 2001, the veteran was administered a VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
45
55
LEFT
20
15
30
40
55

Puretone decibel averages (1000-4000 Hz) were 39 dB for the 
right ear and 35 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally.  

In a statement received by the RO in May 2001, the veteran 
reported fearing that in the near future he would possibly be 
unable to hear any sound-type warning of impending danger, 
given the progression of his hearing loss.  

In December 2001, the veteran testified at a videoconference 
hearing before the undersigned.  The veteran reiterated 
previously made contentions regarding the embarrassment he 
experienced in attempting to hear and understand what people 
were saying, plus the need to increase the volume when he 
listened to music or watched television.  In addition, the 
veteran reported that he worked as a security guard, and that 
his hearing loss had not affected his job performance enough 
that he would have to quit, but it did occasionally cause him 
problems.  Furthermore, the veteran testified that he could 
not hear general everyday background noise and sounds, 
including those associated with danger or emergencies.  He 
also stated that he used hearing aids and read lips to 
compensate for his hearing deficit.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d).

To evaluate the degree of disability for bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I, for essentially 
normal acuity, through level XI, for profound deafness. 38 
C.F.R. § 4.85, Diagnostic Code 6100. The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear. 
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

Under 38 C.F.R. § 4.86(a), if the puretone thresholds in the 
1000, 2000, 3000, and 4000 Hz frequencies are 55 dB's or 
more, an evaluation may be based upon either Table VI or 
Table VI(a), whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hz, and is 70 dB or more at 2000 Hz, an 
evaluation may also be based either upon Table VI or Table 
VI(a), whichever results in a higher evaluation.  These 
sections of the regulation are afforded for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that some veterans 
experience.  

In reviewing the evidence, the Board notes that during the 
veteran's most recent VA audiological evaluation in February 
2001, the four-frequency averages for the right ear and left 
ear were 39 dB and 35 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear, and 100 percent in the left ear.  Application of 
these scores to table VI results in designation of I for the 
right ear and I for the left ear.  When these designations of 
impaired efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is noncompensable, under 
Diagnostic Code 6100.

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  The current evidence does 
not reflect puretone thresholds at 1000, 2000, 3000, and 4000 
Hz frequencies are at 55 dB or more.  Furthermore, the 
testing did not disclose simultaneous puretone threshold of 
30 dB or less at 1000 Hz and a puretone threshold of 70 dB or 
more at 2000 Hz.  

The Board recognizes the veteran's assertions that he has 
difficulty hearing in a normal environment.  The Board 
observes, however, that in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that VA audiologists, in assessing hearing 
impairment, utilize these techniques.  Experience has shown 
that controlled audiology tests make possible a reliable and 
accurate reflection of the true extent of a veteran's hearing 
loss.  See Lendenmann, supra.  

The Board thus concludes that while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating reflects, the evidence of record establishes 
that the current noncompensable rating for bilateral hearing 
loss is appropriate.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for hearing loss and that the manifestations 
of the disability are those specifically contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from this 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

